--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00001.jpg]
STATE BOARD OF ADMINISTRATION
RICK SCOTT
OF FLORIDA
GOVERNOR CHAIR
   
1801 HERMITAGE BOULEVARD
TALLAHASSEE, FLORIDA 32308
JEFF ATWATER
CHIEFFINANCIALOFFICER
(850) 488-4406
 
 
PAM BONDI ATTORNEY
POST OFFICE BOX 13300
32317-3300
GENERAL
 
  ASH WILLIAMS EXECUTIVE DIRECTOR &  
CIO

 
REIMBURSEMENT CONTRACT
 
Effective: June 1, 2015
(Contract)

 
between


FEDERATED NATIONAL INSURANCE COMPANY
(Company)


NAIC # 10790
 
and
 
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
 
 
PREAMBLE


The Legislature of the State of Florida has enacted Section 215.555, Florida
Statutes (Statute), which directs the SBA to administer the FHCF. This Contract,
consisting of the principal document entitled Reimbursement Contract, addressing
the mandatory FHCF coverage, and Addenda, is subject to the Statute and to any
administrative rule adopted pursuant thereto, and is not intended to be in
conflict therewith. All provisions in the principal document are equally
applicable to each Addendum unless specifically superseded by one of the
Addenda.


In consideration of the promises set forth in this Contract, the parties agree
as follows:


ARTICLE I - SCOPE OF AGREEMENT


As a condition precedent to the SBA's obligations under this Contract, the
Company, an Authorized Insurer or an entity writing Covered Policies under
Section 627.351, Florida Statutes, in the State of Florida, shall report to the
SBA in a specified format  the business it writes which is described in this
Contract as Covered Policies.


The terms of this Contract shall determine the rights and obligations of the
parties. This Contract provides reimbursement to the Company under certain
circumstances, as described herein, and does not provide or extend insurance or
reinsurance coverage to any person, firm, corporation or other entity. The SBA
shall reimburse the Company for its Ultimate Net Loss on Covered Policies, which
were in force and in effect at the time of the Covered Event causing the loss,
in excess of the Company's Retention as a result of  each Loss Occurrence
commencing during the Contract Year, to the extent funds are available, all as
hereinafter defined.
 

--------------------------------------------------------------------------------

ARTICLE II- PARTIES TO THE CONTRACT


This Contract is solely between the Company and the SBA which administers the
FHCF. In no instance shall any insured of the Company or any claimant against an
insured of the Company, or any other third party, have any rights under this
Contract, except as provided in Article XIV. The SBA will only disburse funds to
the Company, except as provided for in Article XIV. The Company shall not,
without the prior approval of the Office of Insurance Regulation, sell, assign,
or transfer to any third party, in return for a fee or other consideration any
sums the FHCF pays under this Contract or the right to receive such sums.


ARTICLE III - TERM



(1) The term of this Contract shall apply to Loss Occurrences which commence
during the period from 12:00:01 a.m., Eastern Time, June 1, 2015, to 12:00
midnight, Eastern Time, May 31, 2016 (Contract Year). Pursuant to the terms of
this Contract, the SBA shall not be liable for Loss Occurrences which commence
after the effective time and date of expiration or termination. Should this
Contract expire or terminate while a Loss Occurrence covered hereunder is in
progress, the SBA shall be responsible for such Loss Occurrence in progress in
the same manner and to the same extent it would have been responsible had the
Contract expired the day following the conclusion of the Loss Occurrence in
progress.




(2) The Company is required to designate a coverage level, make the required
selections, and return this fully executed Contract (two originals) to the FHCF
Administrator so that the Contract is received by the FHCF Administrator no
later than 5 p.m., Central Time, March 1, 2015. Failure to do so shall result in
the Company's coverage level under this Contract being deemed as follows:




(a) For Companies that are a member of a National Association of Insurance
Commissioners (NAIC) group, the same coverage level selected by the other
Companies of the same NAIC group shall be deemed. If executed Contracts for none
of the members of an NAIC group have been received by the FHCF Administrator,
the coverage level from the prior Contract Year shall be deemed.

(b) For Companies that are not a member of an NAIC group under which other
Companies are active participants in the FHCF, the coverage level from the prior
Contract Year shall be deemed.

  (c) For New Participants, as that term is defined in Article V(21), that are a
member of an NAIC group, the same coverage level selected by the other Companies
of the same NAIC group shall be deemed.

(d) For New Participants that are not a member of an NAIC group under which
other Companies are active participants in the FHCF, the 45%, 75% or 90%
coverage levels may be selected providing that the FHCF Administrator receives
executed Contracts within 30 calendar days of the effective date of the first
Covered Policy, otherwise, the 45% coverage level shall be deemed.




(3) Failure by the Company to meet the requirements of this Article may result
in referral to the Office of Insurance Regulation.



ARTICLE IV- LIABILITY OF THE FHCF



(1) The SBA shall reimburse the Company, with respect to each Loss Occurrence
commencing during the Contract Year for the "Reimbursement Percentage" elected,
this percentage times the amount of Ultimate Net Loss paid by the Company in
excess of the Company's Retention, as adjusted pursuant to Article V(28), plus
5% of the reimbursed losses for Loss Adjustment Expense Reimbursement.




(2) The Reimbursement Percentage will be 45% or 75% or 90%, at the Company's
option as elected under Article XVIII.

 
2

--------------------------------------------------------------------------------

(3)
The aggregate liability of the FHCF with respect to all Reimbursement Contracts
covering this Contract Year shall not exceed the limit set forth under Section
215.555(4)(c)l., Florida Statutes. For specifics regarding loss reimbursement
calculations, see section (3)(c) of Article X.



(4)
Upon the occurrence of a Covered Event, the SBA shall evaluate the potential
losses to the FHCF and the FHCF’s capacity at the time of the event. The initial
Projected Payout Multiple used to reimburse the Company for its losses shall not
exceed the Projected Payout Multiple as calculated based on the capacity needed
to provide the FHCF's mandatory coverage. If it appears that the Estimated
Claims-Paying Capacity may be exceeded, the SBA shall reduce the projected
payout factors or multiples for determining each participating insurer's
projected payout uniformly among all insurers to reflect the Estimated
Claims-Paying Capacity.




(5) Reimbursement amounts shall not be reduced by reinsurance paid or payable to
the Company from other sources. Once the Company's limit of coverage has been
exhausted, the Company will not be entitled to further reimbursements.




(6) After the end of the calendar year, the SBA shall notify insurers of the
estimated Borrowing Capacity and the Balance of the Fund as of December 31. In
May and October of each year, the SBA shall publish in the
Florida Administrative Weekly a statement of the FHCF’s estimated Borrowing
Capacity, Estimated Claims-Paying  Capacity,  and the projected Balance of the
Fund as of December 31.




(7) The obligation of the SBA with respect to all Contracts covering a
particular Contract Year shall not exceed the Balance of the Fund as of December
31 of that Contract Year, together with the maximum amount the SBA is able to
raise through the issuance of revenue bonds or through other means available to
the SBA under Section 215.555,  Florida Statutes, up to the limit in accordance
with Section 215.555(4)(c)l., Florida Statutes. The obligations and the
liability of the SBA are more fully described in Rule 19-8.013, Florida
Administrative Code (F.A.C.).



ARTICLE V -DEFINITIONS



(1) Actual Claims-Paying Capacity of the FHCF

This term means the sum of the Balance of the Fund as of December 31 of a
Contract Year, plus any reinsurance purchased by the FHCF, plus the amount the
SBA is able to raise through the issuance of revenue bonds, or through other
means available by law to the SBA, up to the limit in accordance with Section
215.555(4)(c)1. and (6), Florida Statutes.

(2) Actuarially Indicated

This term means, with respect to Premiums paid by Companies for reimbursement
provided by the FHCF, an amount determined in accordance with the definition
provided in Section 215.555(2)(a), Florida Statutes.

(3) Additional Living Expense (ALE)

ALE losses covered by the FHCF are not to exceed 40 percent of the insured value
of a Residential Structure or its contents based on the coverage provided in the
policy. Fair rental value, loss of rents, or business interruption losses are
not covered by the FHCF.

(4) Administrator

This term means the entity with which the SBA contracts to perform
administrative tasks associated with the operations of the FHCF. The
Administrator   is Paragon Strategic Solutions Inc., 8200 Tower, 5600 West 83rd
Street, Suite 1100, Minneapolis, Minnesota 55437. The telephone number is (800)
689-3863, and the facsimile number is (800) 264-0492.

(5) Authorized Insurer

This term is defined in Section 624.09(1), Florida Statutes.
 
3

--------------------------------------------------------------------------------

(6) Borrowing Capacity

This term means the amount of funds which are able to be raised by the issuance
of revenue bonds or through other financing mechanisms, less bond issuance
expenses and reserves.

(7) Citizens Property Insurance Corporation (Citizens)

This term means Citizens Property Insurance Corporation as created under Section
627.351(6), Florida  Statutes.  For  the  purposes  of  the FHCF,  Citizens 
Property  Insurance  Corporation incorporates two accounts, (a) the coastal
account and (b) the personal lines and commercial lines accounts. Each account
is treated by the FHCF as if it were a separate participating insurer with its
own reportable exposures, Reimbursement Premium, Retention, and Ultimate Net
Loss.

(8) Contract

This term means this Reimbursement Contract for the current Contract Year.

(9) Covered Event

This term means any one storm declared to be a hurricane by the National
Hurricane Center which causes insured losses in Florida. A Covered Event begins
when a hurricane causes damage in Florida while it is a hurricane and continues
throughout any subsequent downgrades in storm status by the National Hurricane
Center regardless of whether the hurricane makes landfall. Any storm, including
a tropical storm, which does not become a hurricane is not a Covered Event.

(10) Covered Policy or Covered Policies

(a) Covered Policy, as defined in Section 215.555(2)(c), Florida Statutes, is
further clarified to mean only that portion of a binder, policy or contract of
insurance that insures real or personal property located in the State of Florida
to the extent such policy insures a Residential Structure or the contents of a
Residential Structure, located in the State of Florida.

(b) Due to the specialized nature of the definition of Covered Policies, Covered
Policies are not limited to only one line of business in the Company's annual
statement required to be filed by Section 624.424, Florida Statutes. Instead,
Covered Policies are found in several lines of business on the Company's annual
statement. Covered Policies will at a minimum be reported in the Company's
statutory annual statement as:

 
1.
Fire

 
2.
Allied Lines

 
3.
Farmowners Multiple Peril

 
4.
Homeowners Multiple Peril

 
5.
Commercial Multiple  Peril  (non  liability  portion,  covering  condominiums 
and apartments)

 
6.
Inland Marine

Note that where particular insurance exposures, e.g., mobile homes, are reported
on an annual statement is not dispositive of whether or not the exposure is a
Covered Policy.

(c) This definition applies only to the first-party property section of a policy
pertaining strictly to the structure, its contents, appurtenant structures, or
ALE coverage.

(d) Covered Policy also includes any collateral protection insurance policy
covering personal residences which protects both the borrower's and the lender's
financial interest, in an amount at least equal to the coverage for the dwelling
in place under the lapsed homeowner's policy, if such policy can be accurately
reported as required in Section 215.555(5), Florida Statutes. A Company will be
deemed to be able to accurately report data if the required data, as specified
in the Premium Formula adopted in Section 215.555(5), Florida Statutes, is
available.

  (e) See Article VI for specific exclusions.

(11) Deductible Buy-Back Policies

This term means a specific policy that provides coverage to a policyholder for some portion of the policyholder’s
deductible under a policy issued by another insurer.
 
4

--------------------------------------------------------------------------------

(12) Estimated Claims-Paying Capacity of the FHCF

This term means the sum of the projected Balance of the Fund as of December 31
of a Contract Year, plus any reinsurance purchased by the FHCF, plus the most
recent estimate of the Borrowing Capacity of the FHCF, determined pursuant to
Section 215.555(4)(c), Florida Statutes.

(13) Excess Policies

This term, for the purposes of this Contract, means a policy that provides
insurance protection for large commercial property risks and that provides a
layer of coverage above a primary layer (which is insured by a different
insurer) that acts much the same as a very large deductible.

(14) Florida Department of Financial Services (Department)

This term means the Florida regulatory agency, created pursuant to Section
20.121, Florida Statutes, which is charged with regulating the Florida 
insurance market and administering the Florida Insurance Code.

(15) Florida Insurance Code

This term means those chapters identified in Section 624.01, Florida Statutes,
which are designated as the Florida Insurance Code.

(16) Formula or the Premium Formula

This term means the Formula approved by the SBA for the purpose of determining
the Actuarially Indicated Premium to be paid to the FHCF. The Premium Formula is
defined as an approach or methodology which leads to the creation of premium
rates. The resulting rates are therefore incorporated as part of the Premium
Formula. The Formula, shall, pursuant to Section 215.555(5)(b), Florida
Statutes, include a cash build-up factor in the amount specified therein.

(17) Fund Balance or Balance of the Fund as of December 31

These terms mean the amount of assets available to pay claims, not including any
bonding proceeds, resulting from Covered Events which occurred during the
Contract Year.

(18) Insurer Group

For purposes of the coverage option election in Section 215.555(4)(b), Florida
Statutes, Insurer Group means the group designation assigned by the National
Association of Insurance Commissioners (NAIC) for purposes of filing
consolidated financial statements. A Company is a member of a group as
designated by the NAIC until such Company is assigned another group designation
or is no longer a member of a group recognized by the NAIC.

(19) Loss Occurrence

This term means the sum of individual insured Losses incurred under Covered
Policies resulting from the same Covered Event. "Losses" means all incurred
losses under Covered Policies, including Additional Living Expenses not to
exceed 40 percent of the insured value of a Residential Structure or its
contents and amounts paid as fees on behalf of or inuring to the benefit of a
policyholder, and excludes allocated or unallocated Loss Adjustment Expenses.

(20) Loss Adjustment Expense Reimbursement

(a) Loss Adjustment Expense Reimbursement shall be 5% of the reimbursed losses
under this Contract as provided in Article IV, pursuant to Section
215.555(4)(b)l., Florida Statutes

(b) To the extent that loss reimbursements are limited to the Payout Multiple
applied to each Company, the 5% Loss Adjustment Expense is included in the total
Payout Multiple applied to each Company.

(21) New Participant(s)

This term means all Companies which begin writing Covered Policies on or after
the beginning of the Contract Year. A Company that removes exposure from
Citizens pursuant to an assumption agreement effective on or after June 1 and
had written no other Covered Policies before June 1 is also considered a New
Participant.
 
5

--------------------------------------------------------------------------------

(22) Office of Insurance Regulation

This term means that office within the Department of Financial Services and
which was created in Section 20.121 (3), Florida Statutes.

(23) Payout Multiple

This term means the multiple as calculated in accordance with Section
215.555(4)(c), Florida Statutes, which is derived by dividing the single season
Claims-Paying Capacity of the FHCF by the total aggregate industry Reimbursement
Premium for the FHCF for the Contract Year billed as of  December 31 of the
Contract Year.  The final Payout Multiple is determined once Reimbursement
Premiums have been billed as of December 31and the amount of bond proceeds has
been determined.

(24) Premium

This term means the same as Reimbursement Premium.

(25) Projected Payout Multiple

The Projected Payout Multiple is used to calculate a Company’s
projected payout pursuant to Section 215.555(4)(d)2., Florida Statutes. The
Projected Payout Multiple is derived by dividing the estimated single season
Claims-Paying Capacity of the FHCF by the estimated total aggregate Industry
Reimbursement Premium for the FHCF for the Contract Year. The Company's
Reimbursement Premium as paid to the SBA for the Contract Year is multiplied by
the Projected Payout Multiple to estimate the Company's coverage from the FHCF
for the Contract Year.

(26) Reimbursement Premium

This term means the Premium determined by multiplying each $1,000 of insured
value reported by the Company in accordance with Section 215.555(5)(b), Florida
Statutes, by the rate as derived from the Premium Formula, as described in Rule
19-8.028, F.A.C.
(27)
Residential Structures

This term means units or buildings used for dwelling or habitational
occupancies, including the primary structure and appurtenant structures insured
under the same policy and any other structures covered under endorsements
associated with a policy covering a residential structure. Covered
Residential Structures do not include any structures listed under Article VI or
structures used solely for non-residential purposes.

(28) Retention

The Company's Retention means the amount of hurricane losses under Covered
Policies which must be incurred by the Company before it is eligible for
reimbursement from the FHCF.

(a) When the Company experiences covered losses from one or two Covered Events
during the Contract Year, the Company's full Retention shall be applied to each
of the Covered Events.

(b) When the Company experiences covered losses from more than two Covered
Events during
the Contract Year, the Company's full Retention shall be applied to each of the two Covered
Events causing the largest covered losses for the Company. For each other
Covered Event resulting in covered losses, the Company's Retention shall be
reduced to one-third of its full Retention and applied to all other Covered
Events.

1. All reimbursement of covered losses for each Covered Event shall be based on
the Company's full Retention until December 31 of the Contract Year. Adjustments
to reflect a reduction to one-third of the full Retention shall be made on or
after January 1 of the Contract Year provided the Company reports its losses as
specified in this Contract.

2. Adjustments to the Company’s Retention shall be based upon its paid and
outstanding losses as reported on the Company’s Proof of Loss Reports but shall
not include incurred but not reported losses. The Company's Proof of Loss
Reports shall be used to determine which Covered Events constitute the Company's
two largest Covered Events, and the reduction to one-third of the full Retention
shall be applied to all other Covered Events for the Contract Year.  After this
initial determination, any subsequent adjustments shall be made quarterly by the
SBA only if the loss reports reveal that loss development patterns have resulted
in a change in the order of Covered Events entitled to the reduction to one­
third of the full Retention.

 
6

--------------------------------------------------------------------------------

(c) The Company’s full Retention is established in accordance with the
provisions of Section 215.555(2)(e), Florida Statutes, and shall be determined
by multiplying the Retention Multiple by the Company's Reimbursement Premium for
the Contract Year.

(29) Retention Multiple

(a) The Retention Multiple is applied to the Company’s Reimbursement Premium to
determine the Company's Retention. The Retention Multiple for the 2014/2015
Contract Year shall be equal to $4.5 billion, adjusted based upon the reported
exposure for the 2012/2013 Contract Year to reflect the percentage growth in
exposure to the FHCF since 2004, divided by the estimated total industry
Reimbursement Premium at the 90% reimbursement percentage level for the Contract
Year as determined by the SBA.

(b) The Retention Multiple shall be adjusted to reflect the reimbursement
percentage elected by the Company under this Contract as follows:

1. If the Company elects a 90% reimbursement percentage, the adjusted Retention
Multiple is 100% of the amount determined under (29)(a) above;

2. If the Company elects a 75% reimbursement percentage, the adjusted Retention
Multiple is 120% of the amount determined under (29)(a) above; or

3. If the Company elects a 45% reimbursement percentage, the adjusted Retention
Multiple is 200% of the amount determined under (29)(a) above.

(30) Ultimate Net Loss

(a)
This term means all Losses of the Company under Covered Policies in force at the time of a
Covered Event prior to the application of the Company's FHCF Retention and
reimbursement percentage, and excluding loss adjustment expense and any
exclusions under Article VI, arising from each Loss Occurrence during the
Contract Year, provided, however, that the Company's Ultimate Net Loss shall be
determined in accordance with the deductible level written under the policy
sustaining the loss.

(b) Salvages and all other recoveries, excluding reinsurance recoveries, shall
be first deducted from such loss to arrive at the amount of liability attaching
hereunder.

(c) All salvages, recoveries or payments recovered or received subsequent to a
loss settlement under this Contract shall be applied as if recovered or received
prior to the aforesaid settlement and all necessary adjustments shall be made by
the parties hereto.

(d) Nothing in this clause shall be construed to mean that losses under this
Contract are not recoverable until the Company's Ultimate Net Loss has been
ascertained.

(e) The SBA shall be subrogated to the rights of the Company to the extent of
its reimbursement of the Company. The Company agrees to assist and cooperate
with the SBA in all respects as regards such subrogation. The Company further
agrees to undertake such actions as may be necessary to enforce its rights of
salvage and subrogation, and its rights, if any, against other insurers as
respects any claim, loss, or payment arising out of a Covered Event.



ARTICLE VI - EXCLUSIONS


This Contract does not provide reimbursement for:

(1) Any losses not defined as being within the scope of a Covered Policy.

(2) Any policy which excludes wind or hurricane coverage.

 
7

--------------------------------------------------------------------------------

(3) Any Excess Policy or Deductible Buy-Back Policy that requires individual
ratemaking, as determined by the FHCF.

(4)
(a)
Any policy for Residential Structures that provides a layer of coverage
underneath an Excess Policy issued by a different insurer;

(b) Any policy providing a layer of windstorm or hurricane coverage for a
particular structure above or below a layer of windstorm or hurricane coverage
under a separate policy issued by a different insurer, or any other circumstance
in which two or more insurers provide primary windstorm hurricane coverage for a
single structure using separate policy forms; or

(c) Any other policy providing a layer of windstorm or hurricane coverage for a
particular structure below a layer of self-insured windstorm or hurricane
coverage for the same structure.

(d) The exclusions in this subsection do not apply to primary quota share
policies written by Citizens Property Insurance Corporation under Section
627.351(6)(c)2., Florida Statutes.

(5) Any liability of the Company attributable to losses for fair rental value,
loss of rent or rental income, or business interruption.

(6) Any collateral protection policy that does not meet the definition of
Covered Policy as defined in Article V(10)(d).

(7) Any reinsurance assumed by the Company.

(8) Any exposure for hotels, motels, timeshares, shelters, camps, retreats, and
any other rental property used solely for commercial purposes.

(9) Any exposure for homeowner associations if no habitational structures are
insured under the policy.

(10) Any exposure for homes and condominium structures or units that are
non-owner occupied and rented for six (6) or
more rental periods by different parties during the course of a twelve (12) month
period.

(11) Commercial healthcare facilities and nursing homes; however, a nursing home
which is an integral part of a retirement community consisting primarily of
habitational structures that are not nursing homes will not be subject to this
exclusion.

(12) Any exposure under commercial policies covering only appurtenant structures
or structures that do not function as a habitational structure (e.g., a policy
covering only the pool of an apartment complex).

(13) Policies covering only Additional Living Expense.

(14) Any exposure for barns or barns with apartments or living quarters.

(15) Any exposure for builders risk coverage or new Residential Structures still
under construction.

(16) Any exposure for recreational vehicles, golf carts, or boats (including
boat related equipment) requiring licensing and written on a separate policy or
endorsement.

(17) Any liability of the Company for extra contractual obligations or
liabilities in excess of original policy limits. This exclusion includes, but is
not limited to, amounts paid as bad faith awards, punitive damages awards, or
other court-imposed fines, sanctions, or penalties; or other amounts in excess
of the coverage limits under the Covered Policy.

(18) Any losses paid in excess of a policy's hurricane limit in force at the
time of each Covered Event, including individual coverage limits (i.e.,
building, appurtenant structures, contents, and additional living expense), or
other amounts paid as the result of a voluntary expansion of coverage by the
insurer, including, but not limited to, a waiver of an applicable deductible.
This exclusion includes overpayments of a specific individual coverage limit
even if total payments under the policy are within the aggregate policy limit.

(19) Any losses paid under a policy for Additional Living Expense, written as a
time element coverage, in excess of the Additional Living Expense exposure
reported for that policy under the Data Call for the applicable Contract Year
(unless policy limits have changed effective after June 30 of the Contract
Year).

 
8

--------------------------------------------------------------------------------

(20) Any losses for which the Company’s claims files do not adequately support.
Claim file support shall be deemed adequate if in compliance with the Records
Retention Requirements outlined on the Form FHCF-L1B (Proof of Loss Report)
applicable to the Contract Year.

(21) Any exposure for, or amounts paid to reimburse a policyholder for,
condominium association loss assessments or under similar coverages for
contractual liabilities.

(22) Losses in excess of the sum of the Balance of the Fund as of December 31 of
the Contract Year and the amount the SBA is able to raise through the issuance
of revenue bonds or by the use of other financing mechanisms, up to the limit
pursuant to Section 215.555(4)(c), Florida Statutes.

(23) Any liability assumed by the Company from Pools, Associations, and
Syndicates. Exception: Covered Policies assumed from Citizens under the terms
and conditions of an executed assumption agreement between the Authorized
Insurer and Citizens are covered by this Contract.

(24) All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, which provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee, or other obligation of an insurer, or its successors
or assigns, which has been declared by any competent authority to be insolvent,
or which is otherwise deemed unable to meet any claim, debt, charge, fee or
other obligation in whole or in part.

(25) Property losses that are proximately caused by any peril other than a
Covered Event, including, but not limited to, fire, theft, flood or rising
water, or windstorm that does not constitute a Covered Event, or any liability
of the Company for loss or damage caused by or resulting from nuclear reaction,
nuclear radiation, or radioactive contamination from any cause, whether direct
or indirect, proximate or remote, and regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

(26) The FHCF does not provide coverage for water damage which is generally
excluded under property insurance contracts and has been defined to mean flood,
surface water, waves, tidal water, overflow of a body of water, storm surge, or
spray from any of these, whether or not driven by wind.

(27) Policies and endorsements predominantly covering Specialized Fine Arts
Risks or collectible types of property meeting the following requirements:

(a) A policy or endorsement covering Specialized Fine Arts Risks and not
covering any Residential Structure and/or contents thereof (other than such
specialized fine arts items covered in the Specialized Fine Arts policy or
endorsement) if it meets the description in subparagraph 1 and if all the
conditions in subparagraphs 2. through 4. immediately below are met.

1. For purposes of this exemption, a Specialized Fine Arts Risk policy or
endorsement is a policy or endorsement that:

a. Insures works of art, of rarity, or of historic value, such as paintings,
works on paper, etchings, art glass windows, pictures, statuary, sculptures,
tapestries, antique furniture, antique silver, antique rugs, rare books or
manuscripts, jewelry, or other similar items;

b. Charges a minimum premium of$500;

c. Insures scheduled items valued, in the aggregate, at no less than $100,000;
and

d. Requires an investment by the insured in loss control measures to protect the
Specialized Fine Arts Risks being insured.

2. The insurer must perform a periodic and thorough specialized inspection and
must provide a specialized loss prevention service designed to prevent or
minimize loss.

 
9

--------------------------------------------------------------------------------

3. The structure and its fine arts contents must be provided with satisfactory
watchman or alarm service or its equivalent where necessary.

4. The insurer must maintain a force of trained and competent loss prevention
specialists, who perform the following tasks:

a. Make loss prevention surveys of each Specialized Fine Arts Risk;

b. Make available  a specialized loss prevention service for the purpose of
providing consultation regarding hazards to the fine arts being insured;

c. Confirm through periodic inspections that loss prevention devices are
properly maintained;

d. Investigate reported losses; and

e. Confer with the policyholder and confirm through periodic and unannounced
inspections that recommended safety and loss control improvements are actually
made.

(b) A policy or endorsement written to solely cover personal property, scheduled
or written under a blanket limit, with a policy limit equal to or exceeding
$500,000 and which predominantly covers one or more classes of collectible types
of property shall be exempt from coverage under the Fund. Generally such classes
of collectible property have unusually high values due to their investible,
artistic, or unique intrinsic nature. Additionally, such exempt policy may also
include coverage for incidental items of personal property that may also be
scheduled although such property may not be considered as a collectible. The
predominant class of property covered under such excluded policy represents an
unusually high exposure value and such policy is intended to provide coverage
for a class or classes of property that is not typical for the contents coverage
under residential property insurance policies. In many cases property may be
located at various locations either in or outside the state of Florida or the
location of the property may change from time to time. The investment nature of
such property distinguishes this type of exposure from the typical contents
associated with a Covered Policy.

(28) Any losses under liability coverages.



ARTICLE VII - MANAGEMENT OF CLAIMS AND LOSSES


The Company shall investigate and settle or defend all claims and losses. All
payments of claims or losses by the Company within the terms and limits of the
appropriate coverage parts of Covered Policies shall be binding on the SBA,
subject to the terms of this Contract, including the provisions in Article XIII
relating to inspection of records and examinations.


ARTICLE VIII - LOSS REIMBURSEMENT ADJUSTMENTS



(1) Offsets

The SBA reserves the right to offset amounts payable to the SBA from the
Company, including amounts payable under any Contract Year and the Company's
full Premium for the current Contract Year (regardless of installment due
dates), against any reimbursement or advance amounts, or amounts agreed to in a
commutation agreement, which are due and payable to the Company from the SBA as
a result of the liability of the SBA.



(2) Reimbursement Adjustments

Section 215.555(4)(d) and (e), Florida Statutes, provides the SBA with the right
to seek the return of excess loss reimbursements which have been paid to the
Company along with interest thereon.  Excess loss reimbursements are those
payments made to the Company by the SBA that are in excess of the Company's
coverage under the Contract Year. Excess loss reimbursements may result from
adjustments to the Projected Payout Multiple or the Payout Multiple, incorrect
exposure (Data Call) submissions or resubmissions, incorrect calculations of
Reimbursement Premiums or Retentions, incorrect Proof of Loss Reports, incorrect
calculation of reinsurance recoveries, or subsequent readjustment of
policyholder claims, including subrogation and salvage, or any combination of
the foregoing. The Company will be sent an invoice showing the due date for
adjustments along with the interest due thereon through the due date. The
applicable interest rate for interest credits, and for interest charges for
adjustments beyond the Company's control, will be the average rate earned by the
SBA for the FHCF for the first four months of the Contract Year. The applicable
interest rate for interest charges on excess loss reimbursements due to
adjustments resulting from incorrect exposure submissions or Proof of Loss
Reports will accrue at this rate plus 5%. All interest will continue to accrue
if not paid by the due date.
 
10

--------------------------------------------------------------------------------

ARTICLE IX - REIMBURSEMENT PREMIUM



(1) The Company shall, in a timely manner, pay the SBA its Reimbursement Premium
the Contract Year. The Reimbursement Premium for the Contract Year shall be
calculated in accordance with Section 215.555, Florida Statutes, with any rules
promulgated thereunder, and with Article X(2).




(2) The Company’s Reimbursement Premium is based on its June 30 exposure in
accordance with Article X, except as provided for New Participants under Article
X, and is not adjusted to reflect an increase or decrease in exposure for
Covered Policies effective after June 30 nor is the Reimbursement Premium
adjusted when the Company cancels policies or is liquidated or otherwise changes
its business status (merger, acquisition, or termination) or stops writing new
business (continues in business with its policies in a runoff mode). Similarly,
new business written after June 30 will not increase or decrease the Company's
FHCF Reimbursement Premium or impact its FHCF coverage. FHCF Reimbursement
Premiums are required of all companies based on their writing Covered Policies
in Florida as of June 30, and each company's FHCF coverage as based on the
definition in Section 215.555(2)(m), Florida Statutes, shall exist for the
entirety of the Contract Year regardless of exposure changes, except as provided
for New Participants under Article X.




(3) Since the calculation of the Actuarially Indicated Premium assumes that the
Companies will pay their Reimbursement Premiums timely, interest charges will
accrue under the following circumstances. A Company may choose to estimate its
own Premium installments. However, if the Company's estimation is less than the
provisional Premium billed, an interest charge will accrue on the difference
between the estimated Premium and the final Premium. If a Company estimates its
first installment, the Administrator shall bill that estimated Premium as the
second installment as well, which will be considered as an estimate by the
Company. No interest will accrue regarding any provisional Premium if paid as
billed by the FHCF’s Administrator, except in the case of an estimated second
installment as set forth in this Article. Also, if a Company makes an estimation
that is higher than the provisional Premium billed but is less than the final
Premium, interest will not accrue. If the Premium payment is not received from a
Company when it is due, an interest charge will accrue on a daily basis until
the payment is received. Interest will also accrue on Premiums resulting from
submissions or resubmissions finalized after December 1 of the Contract Year. An
interest credit will be applied for any Premium which is overpaid as either an
estimate or as a provisional Premium. Interest shall not be credited past
December 1 of the Contract Year. The applicable interest rate for interest
credits will be the average rate earned by the SBA for the FHCF for the first
four months of the Contract Year. The applicable interest rate for interest
charges will accrue at this rate plus 5%.



ARTICLE X - REPORTS AND REMITTANCES



(1) Exposures

(a) If the Company writes Covered Policies before June 1 of the Contract Year,
the Company shall report to the SBA, unless otherwise provided in Rule 19-8.029,
F.A.C., no later than the statutorily required date of September 1 of the
Contract Year, by ZIP Code or other limited geographical area as specified by
the SBA, its insured values under Covered Policies as of June 30 of the Contract
Year as outlined in the annual reporting of insured values form, FHCF-D1A (Data
Call) adopted for the Contract Year under Rule 19-8.029, F.A.C., and other data
or information in the format specified by the SBA.

 
11

--------------------------------------------------------------------------------

(b) If the Company first begins writing Covered Policies on or after June 1 but
prior to December 1 of the Contract Year, the Company shall report to the SBA,
no later than February 1 of the Contract Year, by ZIP Code or other limited
geographical area as specified by the SBA, its insured values under Covered
Policies as of November 30 of the Contract Year as outlined in the Supplemental
Instructions for New Participants section of the Data Call adopted for the
Contract Year under Rule 19-8.029, F.A.C., and other data or information in the
format specified by the SBA.

(c) If the Company first begins writing Covered Policies on December 1 through
and including May 31 of the Contract Year, the Company shall not report its
exposure data for the Contract Year to the SBA.

(d) The requirement that a report is due on a certain date means that the report
shall be received by the SBA no later than 4 p.m. Eastern Time on the due date. 
If the applicable due date is a Saturday, Sunday or legal holiday, then the
actual due date will be the day immediately following the  applicable due date
which is not a Saturday, Sunday or legal holiday. For purposes of the timeliness
of the submission, neither the United States Postal Service postmark nor a
postage meter date is in any way determinative. Reports sent to the FHCF
Administrator in Minneapolis, Minnesota, will be returned to the sender. Reports
not in the physical possession of the SBA by 4 p.m., Eastern Time, on the
applicable due date are late.




(2) Reimbursement Premium

(a) If the Company writes Covered Policies before June 1 of the Contract Year,
the Company shall pay the FHCF its Reimbursement Premium in installments due on
or before August 1, October 1, and December 1 of the Contract Year in amounts to
be determined by the FHCF. However, if the Company's Reimbursement Premium for
the prior Contract Year was less than $5,000, the Company's full provisional
Reimbursement Premium, in an amount equal to the Reimbursement Premium paid in
the prior year, shall be due in full on or before August 1 of the Contract Year.
The Company will be invoiced for amounts due, if any, beyond the provisional
Reimbursement Premium payment, on or before December 1 of the Contract Year.

(b) If the Company is under administrative supervision, or if any control or
oversight of the Company has been transferred through any legal or regulatory
action to a state regulator or court appointed receiver or rehabilitator
(referred to in the aggregate as "state action"):

1. The full annual provisional Reimbursement Premium as billed and any
outstanding balances will be due and payable on August 1, or the  date that such
State action occurs after August 1 of the Contract Year.

2. Failure by such Company to pay the full annual provisional Reimbursement
Premium as specified in 1. above by the applicable due date(s) shall result in
the 45% coverage level being deemed for the complete Contract Year regardless of
the level selected for the Company through the execution of this Contract and
regardless of whether a hurricane event occurred or triggered coverage.

3. The provisions required in 1. and 2. above will not apply when the state
regulator, receiver, or rehabilitator provides a letter of assurance to the FHCF
that the Company will have the resources and will pay the full Reimbursement
Premium for the coverage level selected through the execution of this Contract.

4. When control or oversight has been transferred, in whole or in part, through
a legal or regulatory action, the controlling management of the Company shall
specify by August 1 or as soon thereafter as possible (but not to exceed two
weeks after any regulatory or legal action) in a letter to the FHCF as to the
Company's intentions to either pay the full FHCF Reimbursement Premium as
specified in 1. above, to default to the 45% coverage being deemed as specified
in 2. above, or to provide the assurances as specified in 3. above.

 
12

--------------------------------------------------------------------------------

 
(c)
A New Participant that first begins writing Covered Policies on or after June 1
but prior to December 1 of the Contract Year shall pay the FHCF a provisional
Reimbursement Premium of $1,000 upon execution of this Contract. The
Administrator shall calculate the Company’s actual Reimbursement Premium for the
period based on its actual exposure as of November 30 of the Contract Year, as
reported on or before February 1 of the Contract Year. To recognize that New
Participants have limited exposure during this period, the actual Premium as
determined  by processing the Company's exposure data shall then be divided in
half, the provisional Premium shall be credited, and the resulting amount shall
be the total Premium due for the Company for the remainder of the Contract Year.
However, if that amount is less than $1,000, then the Company shall pay $1,000.
The Premium payment is due no later than April 1 of the Contract Year. The
Company’s Retention and coverage will be determined based on the total Premium
due as calculated above.

(d) A New Participant that first begins writing Covered Policies on or after
December 1 through and including May 31 of the Contract Year shall pay the FHCF
a Reimbursement Premium of $1,000 upon execution of this Contract.

(e) The requirement that the Reimbursement Premium is due on a certain date
means that the Premium shall be in the physical possession of the FHCF no later
than 2 p.m., Eastern Time, on the due date applicable to the particular
installment. If remitted by check to the FHCF’s Post Office Box, the check shall
be physically in the Post Office Box 100822, Atlanta, GA 30384-0822, as set out
on the invoice sent to the Company. If remitted by check by hand delivery, the
check shall be physically on the premises of the FHCF’s bank in College Park,
Georgia, as set out on the invoice sent to the Company. If remitted
electronically, the wire transfer shall have been completed to the FHCF’s
account at its bank in Tampa, Florida, as set out on the invoice sent to the
Company. If the applicable due date is a Saturday, Sunday or legal holiday, then
the actual due date will be the day immediately following the applicable due
date which is not a Saturday, Sunday or legal holiday. For purposes of the
timeliness of the remittance, neither the United States Postal Service postmark
nor a postage meter date is in any way determinative. Premium checks sent to the
SBA in Tallahassee, Florida, or to the FHCF's Administrator in Minneapolis,
Minnesota, will be returned to the sender. Reimbursement Premiums not in the
physical possession of the FHCF by 2 p.m., Eastern Time, on the applicable due
date are late.

(f) Except as required by Section 215.555(7)(c), Florida Statutes, or as
described in the following sentence,  Reimbursement  Premiums, together with
earnings thereon, received  in a given Contract Year will be used only to pay
for losses attributable to Covered Events occurring in that Contract Year or for
losses attributable to Covered Events in subsequent Contract Years and will not
be used to pay for past losses or for debt service on revenue bonds. Pursuant to
Section 215.555(6)(a)l., Florida Statutes, Reimbursement Premiums and earnings
thereon may be used for payments relating to revenue bonds in the event
emergency assessments are insufficient. If Reimbursement Premiums or earnings
thereon are used for debt service on revenue bonds, then the amount of the
Reimbursement Premiums or earnings thereon so used shall be returned, without
interest, to the Fund when emergency assessments or other legally available
funds remain available after making payment relating to the revenue bonds and
any other purposes for which emergency assessments were levied.




(3) Claims and Losses

(a)                In General

1. Claims and losses resulting from Loss Occurrences commencing during the
Contract Year shall be reported by the Company and reimbursed by the FHCF as
provided herein and in accordance with the Statute, this Contract, and any rules
adopted pursuant to the Statute.

 
13

--------------------------------------------------------------------------------

For a Company participating in a quota share primary insurance agreement(s) with
Citizens Property Insurance Corporation Coastal Account, Citizens and the
Company shall report only their respective portion   of  losses under the 
quota  share primary   insurance agreement(s). Pursuant to Section
215.555(4)(c), Florida Statutes, the SBA is obligated to pay for losses not to
exceed the Actual Claims-Paying Capacity of the FHCF, up to the limit in
accordance with Section 215.555(4)(c)l., Florida Statutes, for any one Contract
Year.

2. If the Company is in non-compliance with Section 215.555, Florida Statutes
for any Contract Year, including deadlines for sending in Contracts, addenda or
attachments to Contracts, Data Call submissions or resubmissions, loss reports,
or in responding to SBA exam requirements, the SBA reserves the right to
withhold any payments or advances until such time the Company becomes compliant.

(b) Loss Reports

1. At the direction of the SBA, the Company shall report its projected Ultimate
Net Loss from each Loss Occurrence to provide information to the SBA in
determining any potential liability for possible reimbursable losses under the
Contract on the Interim Loss Report, Form FHCF-L1A, adopted for the Contract
Year under Rule 19-8.029, F.A.C. Interim Loss Reports (including subsequent
Interim Loss Reports if required by the SBA) will be due in no less than
fourteen days from the date of the notice from the SBA that such a report is
required.

2. FHCF loss reimbursements will be issued based on Ultimate Net Loss
information reported by the Company on the Proof of Loss Report, Form FHCF-L1B,
adopted for the Contract Year under Rule 19-8.029, F.A.C.

a. To qualify for reimbursement, the Proof of Loss Report must have the original
or electronic signatures of two executive officers authorized by the Company to
sign or submit the report.

b. The Company must also submit a detailed claims listing (as outlined on the
Proof of Loss Report) at the same time it submits its first Proof of Loss Report
for a specific Covered Event that qualifies the Company for reimbursement under
that Covered Event, and should be prepared to supply a detailed claims listing
for any subsequent Proof of Loss Report upon request.

c. While a Company may submit a Proof of Loss Report requesting reimbursement at
any time following a Loss Occurrence, all Companies shall submit a mandatory
Proof of Loss Report for each Loss Occurrence no earlier than December 1 and no
later than December 31 of the Contract Year during which the Covered Event(s)
occurs using the most current data available, regardless of the amount of
Ultimate Net Loss or the amount of loss reimbursements or advances already
received. Reports may be faxed only if the Company does not qualify for a
reimbursement.

d. For the Proof of Loss Reports due by December 31 of the Contract Year, and
the required subsequent quarterly and annual reports required under
subparagraphs 3. and 4. below, the Company shall submit its Proof of Loss
Reports by each quarter-end or year-end using the most current data available.
However, the date of such data shall not be more than sixty days prior to the
applicable quarter-end or year-end date.

3. Updated Proof of Loss Reports for each Loss Occurrence are due quarterly
thereafter until all claims and losses resulting from a Loss Occurrence are
fully discharged including any adjustments to such losses due to salvage or
other recoveries, or the Company has received its full coverage under the
Contract Year in which the Loss Occurrence(s) occurred. Guidelines follow:

 
14

--------------------------------------------------------------------------------

a. Quarterly Proof of Loss Reports are due by March 31 from an insurer whose
losses exceed, or are expected to exceed, 50% of its FHCF Retention for a
specific Loss Occurrence(s).

b. Quarterly Proof of Loss Reports are due by June 30 from an insurer whose
losses exceed, or are expected to exceed, 75% of its FHCF Retention for a
specific Loss Occurrence(s).

c. Quarterly Proof of Loss Reports are due by September 30 and quarterly
thereafter from an insurer whose losses exceed, or are expected to exceed, its
FHCF Retention for a specific Loss Occurrence(s).

If the Company's Retention must be recalculated as the result of an exposure
resubmission, and if the recalculated Retention changes the FHCF's reimbursement
obligations, then the Company shall submit additional Proof of Loss Reports for
recalculation of the FHCF's obligations.

4. Annually after December 31 of the Contract Year, all Companies shall submit a
mandatory year-end Proof of Loss Report for each Loss Occurrence, as applicable,
using the most current data available, accompanied by a detailed claims listing
(as outlined on the Proof of Loss Report). This Proof of Loss Report shall be
filed no earlier than December 1 and no later than December 31 of each year and
shall continue until the earlier of the commutation process described in (3)(d)
below or until all claims and losses resulting from the Loss Occurrence are
fully discharged including any adjustments to such losses due to salvage or
other recoveries.

5. The SBA, except as noted below, will determine and pay, within 30 days or as
soon as practicable after receiving Proof of Loss Reports, the reimbursement
amount due based on losses paid by the Company to date and adjustments to this
amount based on subsequent quarterly information. The adjustments to
reimbursement amounts shall require the SBA to pay, or the Company to return,
amounts reflecting the most recent determination of losses.

a. The SBA shall have the right to consult with all relevant regulatory agencies
to seek all relevant information, and shall consider any other factors deemed
relevant, prior to the issuance of reimbursements.

b. The SBA shall require commercial self-insurance funds established under
Section 624.462, Florida Statutes, to submit contractor receipts to support paid
losses reported on a Proof of Loss Report, and the SBA may hire an independent
consultant to confirm losses, prior to the issuance of reimbursements.

c. The SBA shall have the right to conduct a claims examination prior to the
issuance of any advances or reimbursements submitted by Companies that have been
placed under regulatory supervision by a State or where control has been
transferred through any legal or regulatory proceeding to a state regulator or
court appointed receiver or rehabilitator.

6. All Proof of Loss Reports received will be compared with the FHCF’s exposure
data to establish the facial reasonableness of the reports. The SBA may also
review the results of current and prior Contract Year exposure and loss
examinations to determine the reasonableness of the reported losses.  Except as
noted in paragraph 4. above, Companies meeting these tests for reasonableness
will be scheduled for reimbursement. Companies not meeting these tests for
reasonableness will be handled on a case-by-case basis and will be contacted to
provide specific information regarding their individual book of business. The
discovery of errors in a Company's reported exposure under the Data Call may
require a resubmission of the current Contract Year Data Call which, as the Data
Call impacts the Company's Premium, Retention, and coverage for the Contract
Year, will be required before the Company's request for reimbursement or an
advance will be fully processed by the Administrator.

 
15

--------------------------------------------------------------------------------

 
(c)
Loss Reimbursement Calculations

1. In general, the Company's paid Ultimate Net Losses must exceed its full FHCF
Retention for a specific Covered Event before any reimbursement is payable from
the FHCF for that Covered Event. As described in Article V(28)(b), Retention
adjustments will be made on or after January 1 of the Contract Year. No interest
is payable on additional payments to the Company due to this type of Retention
adjustment. Each Company sustaining reimbursable losses will receive the amount
of reimbursement due under the Contract up to the amount of the Company's
payout. If more than one Covered Event occurs in any one Contract Year, any
reimbursements due from the FHCF shall take into account the Company's Retention
for each Covered Event. However, the Company's reimbursements from the FHCF for
all Covered Events occurring during the Contract Year shall not exceed, in
aggregate, the Projected Payout Multiple or Payout Multiple, as applicable,
times the individual Company's Reimbursement Premium for the Contract Year.

2. In determining reimbursements under this Contract, the SBA shall reimburse
each of the Companies, including entities created pursuant to Section
627.351(6), Florida Statutes, for the amount (if any) of reimbursement due under
the individual Company's Contract, but not to exceed for all Loss Occurrences,
an amount equal to the Projected Payout Multiple or the Payout Multiple, as
applicable, times the individual Company's Reimbursement Premium for the
Contract Year.

3. Reserve established. When a Covered Event occurs in a subsequent Contract
Year when reimbursable losses are still being paid for a Covered Event in a
previous Contract Year, the SBA will establish a reserve for the outstanding
reimbursable losses for the previous Contract Year, based on the length of time
the losses have been outstanding, the amount of losses already paid, the
percentage of incurred losses still unpaid, and any other factors specific to
the loss development of the Covered Events involved.

  (d) Commutation

1. Not less than 36 months or more than 60 months after the end of the Contract
Year, the Company shall file a final Proof of Loss Report(s), with the exception
of Companies having no reportable losses as described in paragraph (3)(d)l.a.
below. Otherwise, the final Proof of Loss Report(s) is required as specified in
paragraph (3)(d)l.b. below. The Company and SBA may mutually agree to initiate
commutation after 36 months and prior to 60 months after the end of the Contract
Year. The commutation negotiations shall begin at the later of 60 months after
the end of the Contract Year or upon completion of the FHCF loss examination for
the Company and the resolution of all outstanding examination issues.

a. If the Company's most recently submitted Proof of Loss Report(s) indicate
that it has no losses resulting from a Loss Occurrence(s) during the Contract
Year, the SBA shall after 36 months request that the Company execute a final
commutation agreement. The final commutation agreement shall constitute a
complete and final release of all obligations of the SBA with respect to all
claims and losses. If the Company chooses not to execute a final commutation
agreement, the SBA shall be released from all obligations 60 months following
the end of the Contract Year if no Proof of Loss Report(s) indicating
reimbursable losses have been filed and the commutation shall be deemed
concluded. However during this time, if the Company determines that it does have
losses to report for FHCF reimbursement, the Company must submit an updated
Proof of Loss Report(s) prior to the end of 60 months after the Contract Year
and the Company shall be required to follow the commutation provisions and time
frames otherwise specified in this section.

 
16

--------------------------------------------------------------------------------

b. If the Company has submitted a Proof of Loss Report(s) indicating that it
does have losses resulting from a Loss Occurrence(s) during the Contract Year,
the SBA may require the Company to submit within 30 days an updated, current
Proof of Loss Report(s) for each Loss Occurrence during the Contract Year. The
Proof of Loss Report(s) must include all paid losses as well as all outstanding
losses and incurred but not reported losses, which are not finally settled and
which may be reimbursable losses under this Contract, and must be accompanied 
by supporting  documentation  (at a minimum an adjuster's summary report or
equivalent details)  and a copy of a written opinion on the present value of
the  outstanding losses and incurred but not reported losses by the Company's
certifying actuary. Failure of the Company to provide an updated current Proof
of Loss Report(s), supporting documentation, and an opinion by the date
requested by the SBA may result in referral to the Office of Insurance
Regulation for a violation of the Contract. Increases in reported paid,
outstanding, or incurred but not reported losses on original or corrected Proof
of Loss Report filings received later than 60 months after the end of the
Contract Year shall not be eligible for reimbursement or commutation.

2. Determining the present value of outstanding claims and losses.

a. If the Company exceeds or expects to exceed its Retention, the Company and
the SBA or their respective representatives shall attempt, by mutual agreement,
to agree upon the present value of all outstanding claims and losses, both
reported and incurred but not reported, resulting from Loss Occurrences during
the Contract Year. Payment by the SBA of its portion of any amount or amounts so
mutually agreed and certified by the Company's certifying actuary shall
constitute a complete and final release of the SBA in respect of all claims and
losses, both reported and unreported, under this Contract.

b. If agreement on present value cannot be reached within 90 days of the FHCF's
receipt of the final Proof of Loss Report(s) and supporting documentation, the
Company and the SBA may mutually  appoint  an actuary, adjuster,  or appraiser 
to investigate  and determine such claims or losses. If both parties then agree,
the SBA shall pay its portion of the amount so determined to be the present
value of such claims or losses.

c. If the parties fail to agree, then any difference shall be settled by a panel
of  three actuaries, as provided in this paragraph.

i. One actuary shall be chosen by each party, and the third actuary shall be
chosen by those two actuaries. If either party does not appoint an actuary
within 30 days, the other party may appoint two actuaries. If the two actuaries
fail to agree on the selection of an independent third actuary within 3 0 days
of their appointment, each of them shall name two, of whom the other shall
decline one and the decision shall be made by drawing lots.

ii. All of the actuaries shall be regularly engaged in the valuation of property
claims and losses and shall be members of the Casualty Actuarial Society and of
the American Academy of Actuaries.

iii. None of the actuaries shall be under the control of either party to this
Contract.

iv. Each party shall submit its case to the panel in writing on the 30th day
after the appointment of the third actuary. Following the submission of the case
to the panel, the parties are prohibited from providing any further information
or other communication except at the request of the panel. Such responses to
requests from the panel must be in writing and simultaneously provided to the
other party and all members of the panel, except that the panel may require the
response to be provided in a meeting or teleconference attended by both parties
and all members of  the  panel.

 
17

--------------------------------------------------------------------------------

v. The decision in writing of any two actuaries, when filed with the parties
hereto, shall be final and binding on both parties.

d. The reasonable and customary expense of the actuaries and of the commutation
(as a result of b. and c. above) shall be equally divided between the two
parties. Said commutation  shall take place in Tallahassee, Florida, unless some
other place is mutually agreed upon by the Company and the SBA.

(4) Advances

(a) The SBA may  make advances for loss reimbursements as defined herein, at
market interest rates, to the Company in accordance with Section 215.555(4)(e),
Florida Statutes. An advance is an early reimbursement which allows the Company
to continue to pay claims in a timely manner. Advances will be made based on the
Company's paid and reported outstanding losses for Covered Policies (excluding
all incurred but not reported [IBNR] losses) as reported  on a Proof of Loss
Report, and shall include Loss Adjustment Expense Reimbursement as calculated by
the FHCF. In order to be eligible for an advance, the Company must submit its
exposure data for the Contract Year as required under paragraph (1) of this
Article. Except as noted below, advances, if approved, will be made as soon as
practicable after the SBA receives a written request, signed by two officers of
the Company, for an advance of a specific amount and any other information
required for the specific type of advance under subparagraphs (c) and (e) below.
All reimbursements due to a Company shall be offset against any amount of
outstanding advances plus the interest due thereon.

(b) For advances or excess advances, which are advances that are in excess of
the amount to which the Company is entitled, the market interest rate shall be
the prime rate as published in the Wall Street Journal on the first business day
of the Contract Year. This rate will be adjusted annually on the first business
day of each subsequent Contract Year, regardless of whether the Company executes
subsequent Contracts. In addition to the prime rate, an additional 5% interest
charge will apply on excess advances. All interest charged will commence on the
date the SBA issues a check for an advance and will cease on the date upon which
the FHCF has received the Company's Proof of Loss Report(s) for the Covered
Event(s) for which the Company qualifies for reimbursement(s).  If such
reimbursement(s)  are less than the amount of outstanding advance(s) issued to
the Company, interest will continue to accrue on the outstanding balance of 
the  advance(s)  until  subsequent  Proof  of  Loss  Reports  qualify  the 
Company  for reimbursement under any Covered Event equal to or exceeding the
amount of any outstanding advance(s). Interest shall be billed on a periodic
basis. If it is determined that the Company received funds in excess of those to
which it was entitled, the interest as to those sums will not cease on the date
of the receipt of the Proof of Loss Report but will continue until the Company
reimburses the FHCF for the overpayment.

(c) If the Company has an outstanding advance balance as of December 31 of this
or any other Contract Year, the Company is required to have an actuary certify
outstanding and incurred but not reported losses as reported on the applicable
December Proof of Loss Report.

(d) The specific type of advances enumerated in Section 215.555, Florida
Statutes, follow.

1.        Advances to Companies to prevent insolvency, as defined under Article
XIV.

a. Section 215.555(4)(e)l., Florida Statutes,  provides that the SBA shall
advance to the Company amounts necessary to maintain the solvency of the
Company, up to 50 percent of the SBA's estimate of the reimbursement due to the
Company.

b. In addition to the requirements outlined in subparagraph (4)(a) above, the
requirements for an advance to a Company to prevent insolvency are that the
Company demonstrates it is likely to qualify for reimbursement and that the
immediate receipt of moneys from the SBA is likely to prevent the Company from
becoming insolvent, and the Company provides the following information:

 
18

--------------------------------------------------------------------------------

i. Current assets;

ii. Current liabilities other than liabilities due to the Covered Event;

iii. Current surplus as to policyholders;

iv. Estimate of other expected liabilities not due to the Covered Event; and

v. Amount of reinsurance available to pay claims for the Covered Event under
other reinsurance treaties.

c. The SBA's final decision regarding an application for an advance to prevent
insolvency shall be based  on whether or not, considering the totality of the
circumstances, including the SBA's obligations to provide reimbursement for all
Covered Events occurring during the Contract Year, granting an advance is
essential to allowing the entity to continue to pay additional claims for a
Covered Event in a timely manner.

2. Advances to entities created pursuant to Section 627.351(6), Florida
Statutes.

a. Section 215.555(4)(e)2., Florida Statutes, provides that the SBA may advance
to an entity created pursuant to Section 627.351(6), Florida Statutes, up to 90%
of the lesser of the SBA's estimate of the reimbursement due or the entity's
share of the actual aggregate Reimbursement Premium for that Contract Year,
multiplied by the current available liquid assets of the FHCF.

b. In addition to the requirements outlined in subparagraph (4)(a) above, the
requirements for an advance to entities created pursuant to Section 627.351(6),
Florida Statutes, are that the entity must demonstrate to the SBA that the
advance is essential to allow the entity to pay claims for a Covered Event.

3. Advances to limited apportionment companies.

Section 215.555(4)(e)3., Florida Statutes, provides that the SBA may advance the
amount of estimated reimbursement payable to limited apportionment companies.

(e) In whether or not to grant an advance and the amount of an advance, the SBA:

1.  Shall determine whether its determining assets available for the payment of
obligations are sufficient and sufficiently liquid to fulfill its obligations to
other Companies prior to granting an advance;

2. Shall review and consider all the information submitted by such Companies;

3. Shall review such Companies’ compliance with all requirements of Section
215.555, Florida Statutes;

4. Shall consult with all relevant regulatory agencies to seek all relevant
information;

5. Shall review the damage caused by the Covered Event and when that Covered
Event occurred;

6. Shall consider whether the Company has substantially exhausted amounts
previously advanced;

7. Shall consider any other factors deemed relevant; and

8. Shall require commercial self-insurance funds established under section
624.462, Florida Statutes, to submit a copy of written estimates of expenses in
support of the amount of advance requested.

(f) Any amount advanced by the SBA shall be used by the Company only to pay
claims of its policyholders for the Covered Event or Covered Events which have
precipitated the immediate need to continue to pay additional claims as they
become due.

 
19

--------------------------------------------------------------------------------

(5) Delinquent Payments

Failure to submit a payment when due is a violation of the terms of this
Contract and Section 215.555, Florida Statutes. Interest on late payments shall
be due as set forth in Article VIII(2) and Article IX(2).



(6) Inadequate Data Submissions

If exposure data or other information required to be reported by the Company
under the terms of this Contract is not received by the FHCF in the format
specified by the FHCF or is inadequate to the extent that the FHCF requires
resubmission of data, the Company will be required to pay the FHCF a
resubmission fee of $1,000 for resubmissions that are not a result of an
examination by the SBA. If a resubmission is necessary as a result of an
examination report issued by the SBA, the first resubmission fee will be $2,000.
If the Company’s examination-required resubmission is inadequate and the SBA
requires an additional resubmission(s), the resubmission fee for each subsequent
resubmission shall be $2,000.  A resubmission of exposure data may delay the
processing of the Company’s request for reimbursement or an advance.



(7) Delinquent Submissions

Failure to submit an exposure submission, resubmission, loss report, or
commutation documentation when due is a violation of the terms of this Contract
and Section 215.555, Florida Statutes.



(8) Confidential Information/Trade Secret Information

Pursuant to the provisions of Section 215.557, Florida Statutes, the  reports of
insured values under Covered Policies by ZIP Code submitted to the SBA pursuant
to Section 215.555, Florida Statutes, are confidential and exempt from the
provisions of Section 119.07(1), Florida Statutes, and Section 24(a), Art. I of
the State Constitution. If other  information submitted by the Company to the
FHCF could reasonably be ruled a “trade secret” as defined in Section  812.081,
Florida Statutes, such information must be clearly marked “Trade Secret
Information.”


ARTICLE XI - TAXES


In consideration of the terms under which this Contract is issued, the Company
agrees to make no deduction in respect of the Premium herein when making premium
tax returns to the appropriate authorities. Should any taxes be levied on the
Company in respect of the Premium herein, the Company agrees to make no claim
upon the SBA for reimbursement in respect of such taxes.


ARTICLE XII- ERRORS AND OMISSIONS


Any inadvertent delay, omission, or error on the part of the SBA shall not be
held to relieve the Company from any liability which would attach to it
hereunder if such delay, omission, or error had not been made.


ARTICLE XIII - INSPECTION OF RECORDS


The Company shall allow the SBA to inspect, examine, and verify, at reasonable
times, all records of the Company relating to the Covered Policies under this
Contract, including Company files concerning claims,  losses, or legal
proceedings regarding subrogation or claims recoveries which involve this
Contract, including premium, loss records and reports involving exposure data or
losses under Covered Policies. This right by the SBA to inspect, examine, and
verify shall survive the completion and closure of an exposure examination or
loss examination file and the termination of the Contract. The Company shall
have no right to re-open an exposure or loss reimbursement examination once
closed and he findings have been accepted by the Company; any re-opening shall
be at the sole discretion of the SBA. If the State Board of Administration
Finance Corporation (formerly known as the FHCF Finance Corporation) has issued
revenue bonds and relied upon the exposure and loss data submitted and certified
by the Company as accurate to determine the amount of bonding needed, the SBA
may choose not to require, or accept, a resubmission if the resubmission will
result in additional reimbursements to the Company. The SBA may require any
discovered errors, inadvertent omissions, and typographical errors associated
with the data reporting of insured values, discovered prior to the closing of
the file and acceptance of the examination findings by the Company, to be
corrected to reflect the proper values.  The Company shall retain its records in
accordance with the requirements for records retention regarding exposure
reports and claims reports outlined herein, and in any administrative rules
adopted pursuant to Section 215.555, Florida Statutes. Companies writing covered
collateral protection policies, as defined in definition (10)(d) of Article V,
must be able to provide documentation that the policy covers personal
residences, protects both the borrower's and lender's interest, and that the
coverage is in an amount at least equal to the coverage for the dwelling in
place under the lapsed homeowner's policy.
 
20

--------------------------------------------------------------------------------

(1) Purpose of FHCF Examination

The purpose of the examinations conducted by the SBA is to evaluate the accuracy
of the FHCF exposure or loss data reported by the Company. However, due to the
limited nature of the examination, it cannot be relied upon as an assurance that
a company's data is reported accurately or in its entirety. The company should
not rely on the FHCF to identify every type of reporting error in its data. In
addition, the reporting requirements are subject to change each Contract Year so
it is the Company's responsibility to be familiar with the applicable Contract
Year requirements and to incorporate any changes into its data for that Contract
Year.  It is also the Company's responsibility to ensure that its data is
reported accurately and to comply with Florida Statutes and any applicable rules
when reporting exposure data. The examination report is not intended to provide
a legal determination of the Company's compliance.



(2) Examination Requirements for Exposure Verification

The Company shall retain complete and accurate records, in policy level detail,
of all exposure data submitted to the SBA in any Contract Year until the SBA has
completed its examination of the Company’s exposure submissions. The Company
shall also retain complete and accurate records of any completed exposure
examination for any Contract Year in which the Company incurred losses until the
completion of the loss reimbursement examination and commutation for that
Contract Year. The records to be retained are outlined in the Data Call adopted
for the Contract Year under Rule 19-8.029, F.A.C.  A complete list of records to
be retained for the exposure examination is set forth in Form FHCF-EAP1, adopted
for the Contract Year under Rule 19-8.030, F.A.C.



(3) Examination Requirements for Loss Reports

The Company shall retain complete and accurate records of all reported losses
and/or advances submitted to the SBA until the SBA has completed its examination
of the Company's reimbursable losses and commutation for the Contract Year (if
applicable) has been concluded. The records to be retained are set forth as part
of the Proof of Loss Report, Form FHCF-L1B, adopted for the Contract Year under
Rule 19-8.029, F.A.C., and Form FHCF-LAP1, adopted for the Contract Year under
Rule 19-8.030, F.A.C.



(4) Examination Procedures

(a) The FHCF will send an examination notice to the Company providing the
commencement date of the examination, the site of the examination, any
accommodation requirements of the examiner, and the reports and data which must
be assembled by the Company and forwarded to the FHCF upon request.  The Company
shall be prepared to choose one location in which to be examined, unless
otherwise specified by the SBA.

(b) The reports and data are required to be forwarded to the FHCF as set forth
in an examination notice letter. The information is then forwarded to the
examiner. If the FHCF receives accurate and complete records as requested, the
examiner will contact the Company to inform the Company as to what policies or
other documentation will be required once the examiner is on site. Any records
not required to be provided to the examiner in advance shall be made available
at the time the examiner arrives on site. Any records to support reported losses
which are provided after the examiner has left the work-site will, at the SBA's
discretion, result in an additional examination of exposure and/or loss records
or an extension or expansion of the examination already in progress. All costs
associated with such additional examination or with the extension or expansion
of the original examination shall be borne by the Company.

 
21

--------------------------------------------------------------------------------

(c) At the conclusion of the examiner's work and the management review of the
examiner's report, findings, recommendations, and work papers, the FHCF will
forward an examination report to the Company and require a response from the
Company by a date certain as to the examination findings and recommendations.

(d) If the Company accepts the examination findings and recommendations, and
there is no recommendation for additional information, the examination report
will be finalized and the exam file closed.

(e) If the Company disputes the examiner's findings, the areas in dispute will
be resolved by a meeting or a conference call between the Company and FHCF
management.

(f) 1. If the recommendation of the examiner is to resubmit the Company's
exposure data for the Contract Year in question, then the FHCF will send the
Company a letter outlining the process for resubmission and including a deadline
to resubmit. Once the resubmission is received, the FHCF’s Administrator
calculates a revised Reimbursement Premium for the Contract Year which has been
examined. The SBA shall then review the resubmission with respect to the
examiner's findings, and accept the resubmission or contact the Company with any
questions regarding the resubmission.  Once the SBA has accepted the
resubmission as a sufficient response to the examiner’s findings, the exam is
closed.

2. If the recommendation of the examiner is to give the Company the option to
either resubmit the exposure data or to pay the estimated Premium difference,
then the FHCF will send the Company a letter outlining the process for
resubmission or for paying the estimated Premium difference and including a
deadline for the resubmission or the payment to be received by the FHCF's
Administrator. If the Company chooses to resubmit, the same procedures outlined
in Article XIII(3)(f)l. apply.

(g) If the recommendation of the examiner is to update the Company's Proof of
Loss Report(s) for the Contract Year under review, the FHCF will send the
Company a letter outlining the process for submitting the Proof of Loss
Report(s) and including a deadline to file. Once the Proof of Loss Report(s) is
received by the FHCF Administrator, the FHCF’s Administrator will calculate a
revised reimbursement. The SBA shall then review the submitted Proof of Loss
Report(s) with respect to the examiner's findings, and accept the Proof of Loss
Report(s) as filed or contact the Company with any questions. Once the SBA has
accepted the corrected Proof of Loss Report(s) as a sufficient response to the
examiner’s findings, the exam is closed.

(h) The examiner's list of errors is made available in the examination report
sent to the Company.  Given that the examination was based on a sample of the
Company's policies or claims rather than the whole universe of the Company's
Covered Policies or reported claims, the error list is not intended to provide a
complete list of errors but is intended to indicate what information needs to be
reviewed and corrected throughout the Company's book of Covered Policy business
or claims information to ensure 1nore complete and accurate reporting to the
FHCF.




(4) Costs of the Examinations

The costs of the examinations shall be borne by the SBA. However, in order to
remove any incentive for a Company to delay preparations for an examination, the
SBA shall be reimbursed by the Company for any examination expenses incurred in
addition to the usual and customary costs, which additional expenses were
incurred as a result of the Company's failure, despite proper notice, to be
prepared for the examination or as a result of a Company's failure to provide
requested information. All requested information must be complete and accurate.
 
22

--------------------------------------------------------------------------------

ARTICLE XIV - INSOLVENCY OF THE COMPANY


Company shall notify the FHCF immediately upon becoming insolvent. Except as
otherwise provided below, no covered loss reimbursements will be made until the
FHCF has completed and closed its examination of the insolvent Company's losses,
unless an agreement is entered into by the court appointed receiver specifying
that all data and computer systems required for FHCF exposure and loss
examinations will be maintained until completion of the Company's exposure and
loss examinations. Except as otherwise provided below, in order to account for
potential erroneous reporting, the SBA shall hold back 25% of requested loss
reimbursements until the exposure and loss examinations for the Company are
completed. Only those losses supported by the examination will be reimbursed.
Pursuant to Section 215.555(4)(g), Florida Statutes, the FHCF is required to pay
the "net amount of all reimbursement moneys" due an insolvent insurer to the
Florida Insurance Guaranty Association (FIGA) for the benefit of Florida
policyholders. For the purpose of this Contract, a Company is insolvent when an
order of liquidation with a finding of insolvency has been entered by a court of
competent jurisdiction. In light of the need for an immediate infusion of funds
to enable policyholders of insolvent companies to be paid for their claims, the
SBA may enter into agreements with FIGA allowing exposure and loss examinations
to take place immediately without the usual notice and response time limitations
and allowing the FHCF to make loss reimbursements (net of any amounts payable to
the SBA from the Company or FIGA) to FIGA before the examinations are completed
and before the response time expires for claims filing by reinsurers and
financial institutions, which have a priority interest in those funds pursuant
to Section 215.555(4)(g), Florida Statutes. Such agreements must ensure the
availability of the necessary records and adequate security must be provided so
that if the FHCF determines that it overpaid FIGA on behalf of the Company, or
if claims are filed by reinsurers or financial institutions having a priority
interest in these funds, that the funds will be repaid to the FHCF by FIGA
within a reasonable time.


ARTICLE XV - TERMINATION


The FHCF and the obligations of both parties under this Contract can be
terminated only as may be provided by law or applicable rules.


ARTICLE XVI - VIOLATIONS


Pursuant to the provisions of Section 215.555(10), Florida Statutes, any
violation of the terms of this Contract by the Company constitutes a violation
of the Insurance Code of the State of Florida. Pursuant to the provisions of
Section 215.555(11), Florida Statutes, the SBA is authorized to take any action
necessary to enforce any administrative rules adopted pursuant to Section
215.555, Florida Statutes, and the provisions and requirements of this Contract.


ARTICLE XVII - APPLICABLE LAW


This Contract shall be governed by and construed according to the laws of the
State of Florida in respect of any matter relating to or arising out of this
Contract.


ARTICLE XVIII - REIMBURSEMENT CONTRACT ELECTIONS



(1) Reimbursement Percentage

For purposes of determining reimbursement (if any) due the Company under this
Contract and in accordance with the Statute, the Company has the option to elect
a 45% or 75% or 90% reimbursement percentage under this Contract. If the Company
is a member of an NAIC group, all members must elect the same reimbursement
percentage, and the individual executing this Contract on behalf of the Company,
by placing his or her initials in the box under (a) below, affirms that the
Company has elected the same reimbursement percentage as all members of its NAIC
group. If the Company is an entity created pursuant to Section 627.351, Florida
Statutes, the Company must elect the 90% reimbursement percentage. The Company
shall not be permitted to change its reimbursement percentage during the
Contract Year. The Company shall be permitted to change its reimbursement
percentage at the beginning of a new Contract Year, but may not reduce its
reimbursement percentage if a Covered Event required the issuance of revenue
bonds, until the bonds are no longer outstanding.
 
23

--------------------------------------------------------------------------------

IMPORTANT NOTE: The State Board of Administration Finance Corporation issued
revenue bonds as a result of its liabilities for Covered Events under the
Contract Year effective June 1, 2005. As those bonds are no longer outstanding,
the Company may select a Reimbursement Percentage that is less than its
selection under the prior Contract Year effective June 1, 2014.


The Reimbursement Percentage elected by the Company for the prior Contract Year
effective June 1, 2014 was as follows: Federated National Insurance Company -
90%



(a) NAIC Group Affirmation: Initial the following box if the Company is part of
an NAIC Group:



/s/ MB
#10790



(b)  Reimbursement   Percentage   Election:   The  Company  hereby  elects  the 
following Reimbursement Percentage for the Contract Year from 12:00:01 a.m.,
Eastern Time, June 1, 2015, to 12:00 a.m., Eastern Time, May 31, 2016, (the
individual executing this Contract on behalf of the Company shall place his or
her initials in the box to the left of the percentage elected for the Company):


 
 
45%            OR
 
75%            OR
/s/ MB
90%






(2) Reporting Exposure for a Single Structure, with a Mix of Commercial
Habitational and Commercial Non-Habitational Exposure, Written on a Commercial
Policy



This section is applicable to all Companies which either have exposure for single structures with a
mix of commercial habitational
and commercial non-habitational exposure written under a
Commercial Policy, or have the authority to write such policies. If the Company
does not have the
authority to write this type of exposure, this section does not apply; initial the following N/A box,
which completes this section of ARTICLE XVIII.


 
 

NOT
APPLICABLE


If the Company does write, or has the authority to write, this type of exposure,
please read and complete the remainder of this section. For the purpose of
determining the predominant use of mixed-use single structures under this
Contract, the FHCF considers predominant use to be greater than 50% of the total
insured value of the structure as justified by the company on the basis of
number of floors, square footage, or other reasonable methodology presented to
the Administrator (e.g., a classification plan explaining how predominance is
determined, and likely to include commercial residential and commercial
non-residential or business class codes) for approval prior to the Data Call
submission and the reporting of Ultimate Net Loss under this Contract. Exposure
shall be reported under the Company's Data Call, and Ultimate Net Loss reported
on the Proof of Loss Report, in accordance with the following:
 
24

--------------------------------------------------------------------------------

(a)
PredominantUse is Dwelling or Habitational Occupancies

If a single structure is used for both habitational and non-habitational
purposes and the predominant use is dwelling or habitational occupancies, the
entire exposure for the structure should be reported to the FHCF under the Data
Call, and the FHCF will reimburse losses for the entire structure.


(b)
Predominant Use is Non-Dwelling or Non-Habitational Occupancies

If a single structure is used for both habitational and non-habitational
purposes and the predominant use is non-dwelling or non-habitational
occupancies, the habitational portion of that structure should be identified and
reported to the FHCF under the Data Call.


However, in recognition of the unusual nature of commercial structures with
incidental habitational exposure and the hardship some companies may face in
having to carve out such incidental habitational exposure, as well as the losses
to such structures, the FHCF will accommodate these companies by allowing them
to exclude the entire exposure for the single structure from their Data Call
submission, providing the following two conditions are met:

 
1.
The decision to not carve out and report the incidental habitational exposure
shall apply to all such structures insured by the Company; and

 
2.
If the incidental habitational exposure is not reported to the FHCF, the Company
agrees it shall not report losses to the structure and the FHCF shall not
reimburse any losses to the structure.



Initial the CARVING box below if the Company is able to carve out and report its
incidental habitational exposure, OR, if this requirement presents a hardship,
the Company must communicate its decision to not carve out and to not report the
incidental exposure by having the individual executing this Contract on behalf
of the Company placing his or her initials in the NOT CARVING box below. If the
Company does not currently write such policies, but has the authority to write
such policies after the start date of this Contract, the decision to carve or
not carve out the incidental habitational exposure must be indicated below.



 
 
/s/ MB
 
OR
   
CARVING
 
NOT CARVING
 

 
By initialing the CARVING or NOT CARVING box above, the Company is making an
irrevocable decision for the corresponding Contract Year Data Call submission,
and any subsequent resubmissions, and for the reporting of Ultimate Net Loss.


Important Note: Since this election will impact your Data Call submission,
please share this decision with the individual(s) responsible for compiling your
Data Call submission and loss report submissions.
 
25

--------------------------------------------------------------------------------

(3)
Additional Living Expense (ALE) Written as Time Element Coverage

If your Company writes Covered Policies that provide ALE coverage on a time
element basis (i.e., coverage is based on a specific period of time as opposed
to a stated dollar limit), you must initial the 'Yes - Time Element ALE' box
below. If your Company does not write time element ALE coverage, initial ‘No
Time Element ALE’ box below.
 

 
 
 
OR
 
/s/ MB
 
   
Yes – Time
Element ALE
 
No – Time
Element ALE
 

 
26

--------------------------------------------------------------------------------

ARTICLE XIX - SIGNATURES


Approved by:
 
Florida Hurricane Catastrophe Fund
By: State Board of Administration of the State of Florida
       
By:
     
Ashbel C. Williams
   
Executive Director & CIO
Date



Approved as to legality:
                   
By:
           
Date

 
Federated National Insurance Company
         
Michael H. Braun, President
   
Typed/Printed Name and Title
           

 
By:
/s/ MICHAEL H. BRAUN
 
2/17/2015
 
Signature
 
Date


 
27

--------------------------------------------------------------------------------